WILKINS, Judge
(concurring):
I concur completely in the main opinion.
The Indian Child Welfare Act (ICWA) clearly requires additional evidence be taken as provided in 25 U.S.C. § 1912(f). Where, as in this case, the trial court failed to take additional evidence, 25 U.S.C. § 1914 grants the Indian child, the Indian child’s parent, and the Indian child’s tribe, the right to petition any court of competent jurisdiction to remedy the error. In addition, Rule 48 of the Utah Rules of Juvenile Procedure adopts the provisions of Rules 52, 59, and 60 of the Utah Rules of Civil Procedure that allow a party to seek a new hearing on a case from the trial court.
In this case, neither the appellant nor the State alerted the trial court to the applicable requirements of the ICWA. Additionally, neither party asked the trial court to correct the error once it was discovered. As conceded at oral argument before this court, appellant was aware of the court’s failure to take the necessary evidence and make the necessary findings required by the ICWA immediately after the trial concluded, and prior to the entry of the written order now appealed.
It seems to me a safe presumption that the trial judge, had he been given an opportunity to consider the impact of the ICWA on this case, would have taken appropriate corrective action without the need of direction from this court. Prompt and formal application to the trial court would have saved considerable expense, time, and difficulty for all involved. It also would have served the best interests of the two children, whose future is at issue in this case, by allowing resolution of this question one year earlier than has been possible through the mechanism of an appeal. *1006With our decision today, we remand this action to the trial court to do exactly that which could have been done in February 1995 at the close of the trial, had anyone asked.
Hopefully, in future cases involving Indian children and the termination of parental rights, the State and counsel for the parents will alert the trial court to the ICWA and its impact. Failing that, prompt application to the trial court for correction of such an error will better serve all concerned.
ORME, J., concurs.